162



     OFFICE   OF THE   ATTORNEY      GENERAL    OF   TEXAS

                           AUSTIN




#a. c. c. chasshar, ohairman
Sub-Oarlttmc Motor %'Z'AM~OPtAtiAA
CC!AdttO*,flOAA0Of R~l'AOOAtAtiVAB
Au&in. TaxAB

DAAP Sirr




                                               ter of April 23, 1943,
vith niennaa                                   olutloa no. 2s. vhloh
read. A8 iollov




                  cn And   8fter    septaahar 1, 1942, arob
    tha p~raoantetiva &I iaedioto oantrol and p08-
    rim~ion of tha truuk, Ah~ll ~ndAAvor In good frlti
    prior to it8 daprtura frae &y point uhea Amply
    to Isare or rwnt suoh tlvok ooaslrtantvlth w
    prior oommitsant~fnvolv~d IA tiw we of Anid truok
                                                                                163


Hr. C. C. chessher, Ch~ixmau, Page 2


     en route, to another por8on            for        the traneportation
     of property . . .I
          *IlOU,TEEKBFOES,BX IT RBSOLVZD, That Chapter
     314, GOnerAl LA    ftn stt      rtT      4let LOg-
     ~LalaturO,ROg2    &se&    z    zlmrs38    thereto,
     oolmwnly bovn as th0 JlotorclwriorAct or Tsxae,
     ahall not be oonetrmd, for the JW~O~ of the tbst
     the unlt.m¶Stator is 0~g~g0d in vAr, or the Podor-
     Al   fhVOX’IUS(Ult’S   Ol’dSl’S   HQSil%     in   for00   a8   t0   IOU-
    ing of motor vahialee, to meoz~that It is a vlola-
    tlon of said Aot nor auy mealmont thweof for a
    pr%vate truak owner to l-se or mnt hle truak to
    aZlOthOr   ~X'SOllillOapliAISOO     With SAid m.Pd       OIL
    dem 0. D. T. lo. 17, and that where one private
    truak ovner has leaeul or roatal hle truak to UAD-
    0th~ ponon in oarpllanoavlth sold @aaeral Or-
    der 0. D. P. Ilo.17 and SAN trwk 18 used A&
                b y lal8 108800, in th0 tranaportatl0n
    o p o r r ted                                            of
    lee80e*e 0vn propsrty,neither th0 loesor nor tm
    leee~ rim11 b0 deemod to h~vo ViolAtOd seid lot-or
    CarrierAct nor w uondmont therOof, AA~ that
   -~nsltherthe lereor nor the lOA              in eu0h OAAO
    shall be deemed to be a oman asrrler or oontraet
  .-~~-tawr%er under said Motor Currier Aot, AS am-,
    regardhas     uhether under the term of the leue
    contra&     the lessordo.8 or doee not furnieh tb.s
    driver for U&S truok aad PfIgArdl.88 VhethSr thy
    le8eor doe8 nor demo not          Pa*, ln VhOlO or in
    part, to maintain and eorv      2 oe the truok, 9rovide
    gas, oil,    tirea, and pay othar     erpena*r    noa*eeary
    to operate the truok vblle the same is Uued to
    le8800; And, be It fbrthor
          "mMI,nD, That   this Resolutionbe published
     to the Railroad Cmimaicm of Texsa, the lav en-
     foroemsnt offlarre and the oourte of thir state."

                                       I.
            Your first question read8 a8 followat

         "1. Xa the type of ogreslurntfor uaa of a
    Motor Truck belonging to A private tmaok owner and
Hr.   c.   0.    ~88h4W,         chAlmeua,      Page     3


       UlOthUF        ~PBIXl,     0-Z’   ttun     A    O-          OAPl’iOP,      88
       rot forth La thle Reoolutiar,in vlal8tiati
                                                OS
       the Uotor Carrier mt At thLs tsAwl~~
We ruountly vrote 8n eplnbn, lo. O-516!& for Sonato~ Iletorlfo,
Chafmam of the Camittuo   on liighuayecad YotoT Traf’ffo, Tame
Smate, on th%s asbum~eolutlm, a aqm of uhloh is attwhed
h6reto.


                 “In OAB~
                     oi oonfliot vlth tlm Etak’a  pollar
       G-0       fodertalwar paver in p6romouut thento A&
               . Thawfore, our ukawr to few que~tlcru
       is thst no txwk owe, operator, lwmolr cm ~oaeaw+
       vhether or not he hns a 6uotifitmte81 puhlio ~CQ-
       vuni.6~~ and neouel    or puzslt ot the Railroad
       Ctielon,    aan bo 83 joeted to 4ny of the ilaw end
       pamltiar Provo     for in ch# ‘;?uu notor tN%PYier
      Aat       for   ualng     hlo   tmmk   In a      partl6ulu         manner        if
       ouoh a&ion  be mqu-     of him by a lavfuk @r&r of
       the O.D.T., evaa thaw&% au& oldor aaaafllot with
       the km8 of the Tame Motor Crrrler ht.”